     Case: 1:18-cv-04535 Document #: 62 Filed: 11/14/19 Page 1 of 3 PageID #:4938




                      IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

GLOBAL MERCHANDISING SERVICES LTD.,

       Plaintiff,                                    Case No.: 1:18-cv-04535

v.                                                   Judge John Robert Blakey

THE PARTNERSHIPS AND UNINCORPORATED                  Magistrate Judge Mary M. Rowland
ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

       Defendants.

                            SATISFACTION OF JUDGMENT

        WHEREAS, a judgment was entered in the above action on September 4, 2018 [43], in

 favor of Plaintiff and against the Defendants Identified in Amended Schedule A. Plaintiff

 acknowledges payment of an agreed upon damages amount, costs, and interest and desires to

 release this judgment and hereby fully and completely satisfy the same as to the following

 Defendants:

               NO.                              DEFENDANT
               330                                mississippi
                49                                  Ajanta
               303                                   Llano
               175                                  glendale
               111                                 concord66
               172                                  georgia
                58                                  arizona
               108                                 columbus
               115                                 costamesa
                51                                  alabama
               409                                   Some
   Case: 1:18-cv-04535 Document #: 62 Filed: 11/14/19 Page 2 of 3 PageID #:4938




       THEREFORE, full and complete satisfaction of said judgment as to above identified

Defendants is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.




                                                2
    Case: 1:18-cv-04535 Document #: 62 Filed: 11/14/19 Page 3 of 3 PageID #:4938




DATED: November 14, 2019                           Respectfully submitted,




                                                       ling Jiang
                                                   JiangIP LLC
                                                   111 West Jackson Blvd.
                                                   Suite 1700
                                                   Chicago, Illinois 60604
                                                   Telephone: 312-675-6297
                                                   Email: yanling@jiangip.com

                                                   ATTORNEY FOR PLAINTIFF


Subscribed and sworn before me by Yanling Jiang, on this 14th day of November, 2019.

Given under by hand and notarial seal.



               OFFICIAL SEAL
             OLLIE B. JONES
        Notary Public - State of Illinois   Notary Public
      My Commission Expires 4/07/2022

                                            State of ::[,/II J1 o t S
                                            County of    CO tJ le.
